Citation Nr: 9904384	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  98-20 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


INTRODUCTION

The veteran served on active duty from April 1945 to March 
1946.  He died in April 1974.  The appellant is the widow of 
the veteran.

This appeal arose from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, Philippines which denied the appellant's claims of 
entitlement to service connection for the cause of the 
veteran's death and for accrued benefits.  She has appealed 
only the issue of entitlement to service connection for the 
cause of the veteran's death.   


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veteran's death is not supported by competent medical 
evidence demonstrating a nexus between the veteran's military 
service and/or any service-connected disability and his 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that the veteran had an ulcer during service and 
that such was implicated in his death.  Alternatively, she 
contends that service-connected gunshot wound residuals led 
to blood poisoning which contributed to the cause of the 
veteran's death.

In the interest of clarity, the Board will first review the 
relevant law and regulations.  The factual background in this 
case will then be described.  Finally, the Board will analyze 
the appellant's claim and render a decision.

Relevant Law and Regulations

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991 and Supp. 1998);  
38 C.F.R. § 3.312 (1998).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 
3.303 (1998).  Service connection for certain chronic 
conditions, including cancer, may be established where the 
condition was not diagnosed during service, but was 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  38 C.F.R. §§ 3.307, 3.309 
(1998).

Notwithstanding the foregoing, service connection may be 
granted for disease which is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998);  See Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection may also be granted for disability which 
is due to service-connected disease or injury.  38 C.F.R. 
§ 3.310 (1998).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c).

Well grounded claims

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If she has not, her 
appeal must fail.  38 U.S.C.A. § 5107(a);  see Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). 

In order for a claim for service connection for the cause of 
the veteran's death to be well-grounded, there must be (1) 
evidence of the veteran's death;  (2) evidence of incurrence 
or aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service injury or disease 
and the veteran's death.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); see also Ramey v. Brown, 9 Vet. App. 40, 46 
(1996) [Caluza test is applicable in death claims].

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy, 1 Vet. 
App. at 81.  A claimant would not meet this burden imposed by 
section 5107(a) merely by presenting lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded under 
section 5107(a).

Factual Background

Service medical records reveal that in August 1945, the 
veteran sustained a thorough and through gunshot wound of the 
left leg.  The service medical records make no reference to 
stomach problems.  A February 1946 physical examination 
report stated that the abdomen was "OK".  

In an April 1949 rating decision, service connection was 
granted for residuals of gunshot wounds of the left leg, 
including muscle injury of the left thigh and traumatic 
osteoarthritis of the left knee.  A combined 20 percent 
disability rating was assigned.  In an October 1957 rating 
decision, the combined disability rating was increased to 40 
percent.

The only medical evidence of record for several decades after 
service related exclusively to the veteran's service-
connected left leg disability.  

Records of the Veterans Memorial Medical Center in Quezon 
City, Philippines have been associated with the claim folder.  
These records reveal that the veteran, then age 49, was first 
admitted to the hospital on March 25, 1974 because of 
epigastric pain, which allegedly had started in 1943, stopped 
in 1948 and started again in 1962.  The epigastric pain had 
become increasingly severe.  The initial diagnostic 
impressions were peptic ulcer and/or hypertrophic gastritis.  
On April 9, 1974, a diagnosis of lymphoma or malignancy of 
the stomach was suggested.  The veteran was operated on the 
same day, and stomach cancer with metastasis to the lymph 
node was identified.  The veteran died on April [redacted], 1974.  
On the hospital discharge summary, diagnoses included metastatic 
stomach carcinoma; nodular non-toxic goiter; and secondary 
UGI bleeding.  The veteran's World War II left leg injuries 
were not mentioned in the extensive hospitalization reports, 
except by way of history.

The veteran's death certificate is also of record.  The cause 
of death was gastric bleeding due to hypovolemia.  
Lymphocarcinoma of the stomach was listed under "other 
significant conditions".  The veteran's left leg wounds were 
not mentioned. 

 Analysis

In essence, the appellant has contended in her VA Form 9, 
Appeal to Board of Veterans' Appeals, that the veteran's 
service or his service connected left leg disability had 
"something to do or related with my late husband cause of 
death [sic]."  In December 1984, she stated that the veteran 
died from an "ulcer which   
he got during his duties in World War II."  In the November 
1998 VA Form 9, she stated that the veteran's service-
connected gunshot wound became ulcerated, causing blood 
poisoning which contributed to the veteran's death.

The Board initially notes that there is evidence of record 
pertaining to the veteran's death, specifically the death 
certificate.  There is also evidence of a service-connected 
disability, the gunshot wound residuals.  The first two 
prongs of the Caluza test have thus arguably been satisfied.  
The question which must be answered is whether the third 
prong, medical nexus evidence, has been met. 

After a careful review of the record, the Board has been 
unable to identify any relationship between the veteran's 
World War II service, to include the service-connected left 
leg wounds, and his death from gastric bleeding caused by 
stomach cancer.  The record is devoid of any medical evidence 
connecting the veteran's death to his service.  Moreover, 
there is no medical evidence that the veteran had either 
peptic ulcer or blood poisoning, as alleged by the appellant.  
It is true that peptic ulcer was a working diagnosis at the 
outset of the veteran's hospitalization in March 1974, but 
that diagnosis was disproved when exploratory surgery in 
April 1974 revealed that stomach cancer, not a peptic ulcer, 
was the cause of the veteran's gastrointestinal complaints.

The Board is of course aware that the veteran evidently 
informed hospital personnel in 1974 that he had stomach pains 
on and off since 1943, including a 14 year asymptomatic 
period from 1948 to 1962.  The Board observes in passing that 
the veteran had no recognized active military service until 
April 1945, so if his stomach problems began in 1943, they 
began before service.  More significantly, however, there is 
no medical evidence of stomach problems during service or for 
that matter until the veteran's terminal hospitalization in 
March 1974.  Even more tellingly, there is no medical opinion 
of record which indicates or even suggests that the veteran's 
fatal stomach cancer was in any way related to his service or 
to his service-connected leg wounds.     


In order for this claim to be well grounded, it must be 
supported by competent medical evidence showing a nexus 
between service and the veteran's death. In the instant case, 
no such medical evidence has been presented to link the 
veteran's death to his service, including his service-
connected left leg disability. The evidence in support of the 
appellant's claim consists of her statements on her own 
behalf. As the Court has held, lay persons such as the 
appellant are not competent to render medical opinions.  
Where the determinative issue is one of the medical 
causation, competent medical evidence is required to the 
effect that the claim is plausible or possible in order to 
show that the claim is well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  No such evidence has been submitted 
in this case.  

In short, more is required to render a claim well grounded 
than mere allegations.  There must also be medical evidence 
supporting the allegations. See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The appellant has failed to submit the 
medical nexus evidence mandated by Caluza.  Her claim is 
accordingly denied as not being well grounded. 

Additional Matters

At the time of his death, the veteran was service connected 
for residuals of a through and through gunshot wound of the 
left leg; a combined 40 percent disability rating was 
assigned.  The provisions of 38 C.F.R. § 3.312(c), pertaining 
to disabilities which are evaluated as 100 percent disabling 
at the time of death, specifically, "[w]here the service-
connected condition affects vital organs . . . and is 
evaluated as 100 percent disabling, debilitation may be 
assumed", clearly do not apply in this case.

The RO decided this claim on the merits rather than finding 
it to be not well grounded.  When the Board addresses in a 
decision a question that has not been addressed by the RO, it 
must be considered whether the claimant has been given 
adequate notice and opportunity to respond and, if not, 
whether the claimant will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  The Board concludes that 
the appellant has not been prejudiced by the decision herein. 
The Board has considered the same law and regulations. The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well-grounded 
claim under the standards set forth in Caluza v. Brown, 7 
Vet. App. 498 (1995).  The result is the same.  The appellant 
is not prejudiced by the RO applying a broader standard than 
did the Board.

Because the appellant's claim is not well-grounded, VA is 
under no duty to further assist her in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.159(a); Epps v. Gober, 126 F.3d 1454 (Fed. Cir. 1997); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93. VA's obligation to assist depends 
upon the particular facts of the case and the extent to which 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Robinette v. Brown, 
8 Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
appellant has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). VA is not on 
notice of any other known and existing evidence which would 
make the adjudicated service connection claim plausible. The 
Board's decision serves to inform the appellant of the kind 
of evidence which would be necessary to make her claim well-
grounded, namely competent medical evidence which establishes 
a nexus between the veteran's death and his service or a 
service-connected disability.



ORDER

A well-grounded claim not having been submitted, service 
connection for the cause of the veteran's death is denied.



		

	BARRY F. BOHAN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

